DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minckler (US Patent 8344872).
Regarding claim 1, Minckler teaches (Figs. 1-6) a system comprising: a system, comprising: an emitter (442) configured to transmit light; and a detector (444) configured to: determine a first measurement of light while the emitter is not transmitting light (506); determine a second measurement of light, responsive to the emitter transmitting light; determine a probability (whether stand calibration is successful) that the detector is unable to discern light transmitted from the emitter 
Regarding claims 10 and 15, Minckler et al teach a method (Fig. 5), comprising: determining a first measurement of light, while an emitter (442) is not transmitting light, using a detector (444); determining a second measurement of light, responsive to the emitter transmitting light, using the detector; and determining a third measurement of light, based upon a comparison of the first measurement of light with the second measurement of light, using the detector while the detector is direct current (DC) coupled.  That is, the output of detector consist of AC and DC components, wherein the second measurement of light is different than the first measurement of light.  
Regarding claims 2, 11 and 19, Minckler et al teach (Fig. 5) the detector configured to determine the third measurement of light when a difference between the first measurement of light and the second measurement of light is less than a threshold.
Regarding claim 3, Minckler et al (Fig. 5) teach the detector configured to determine the first measurement of light at a first time and the second measurement of light at a second time after the first time, wherein the emitter is not transmitting light at the first time and is transmitting light at the second time.
Regarding claim 4, Minckler et al teach a component (518) configured to determine that the detector is unable to discern light transmitted from the emitter from ambient light responsive to the third measurement of light indicating that the ambient light exceeds a brightness threshold.

Regarding claim 7, Minckler et al teach a component (510 – when background read is not above max calibration threshold) configured to enable an event responsive to determining, based upon the third measurement of light, that the detector is able to discern light transmitted from the emitter from ambient light.
Regarding claim 8, Minckler et al teach the event comprising a dispense event (postage printing).
Regarding claim 9, Minckler et al teach (536) a component configured to perform an event based upon a fourth measurement of light determined by the detector.
Regarding claims 12 and 20, Minckler et al teach (Fig. 5) a third measurement (524) of light performed when the comparison indicates that a probability that the detector is unable to discern light transmitted from the emitter from ambient light exceeds a probability threshold.
Regarding claim 13, Minckler et al teach (518) suspending an event responsive to determining, based upon the third measurement of light, that the detector is unable to discern light transmitted from the emitter from ambient light.
Regarding claim 14, Minckler et al teach (Fig. 5, step 528) enabling an event responsive to determining, based upon the third measurement of light, that the detector is able to discern light transmitted from the emitter from ambient light.  

Regarding claim 16, Minckler et al teach (Fig. 5) the determining a first measurement of light performed before the determining a second measurement of light.
Regarding claim 17, Minckler et al teach the determining a second measurement (510) of light performed before the determining a third measurement of light.
.

Response to Arguments
Applicant's arguments filed 8/09/2021 have been fully considered but they are not persuasive. 
Applicant argues “Notably, Minckler seems to be silent as to determine a probability that a detect is unable to discern light transmitted from an emitter from ambient light based upon a plurality of measurements of light comprising: the first measurement of light determined while the emitter is not transmitting light; and the second measurement of light determined responsive to the emitter transmitting light.”  
Examiner respectfully disagrees with such assertion.  As shown in figure 5, the steps in 502 comprises a first measurement of light (method step 506 when emitter is off) and then a standard read (second measurement of light) takes place (in step 510 – when both sensor and emitters are on see col. 8 lines 49-50).  After both measurements were performed, Minckler determines a probability (by comparing in step 512) of whether the detector is unable to discern light transmitted from the emitter from ambient light.  That is, if method step 512 results in “NO”, the sensor is determined blocked thus is unable to discern the emitted and ambient light.  
For at least this reason, applicant’s argument is not found to be persuasive.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TKO